DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/15/2019 and 10/19/2020 have been considered by the examiner.  

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 01/05/2021 is acknowledged.  The traversal is on the ground(s) that the independent claims have been amended to include a feature not taught by Mittendorf.  This is not found persuasive because all the limitations of claim 1 are found in the prior art, as set forth in the rejection of claim 1 below.  Accordingly, there is no special technical feature linking Groups I, II, and III.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/05/2021.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hongoh et al. (US 20160273114 A1), in view of I. Gibson, D.W. Rosen, and B. Stucker, Additive Manufacturing Technologies, DOI 10.1007/978-1-4419-1120-9_1, Springer Science+Business Media, LLC 2010 (Gibson).
Regarding claim 1, Hongoh teaches that “the systems and methods of the subject disclosure” (which reads upon “a system comprising”, as recited in the instant claim; paragraph [0014]).  Hongoh teaches that “the thermal barrier coating 104 can be deposited using a variety of suitable manufacturing techniques such as, air plasma spraying (APS)” (which reads upon “the pretreating machine comprising a pretreater structured to form an interface layer on a component via a thermal spray propelled from the pretreater”, as recited in the instant claim; paragraph [0023]).  Hongoh teaches that “the gas turbine engine component 100 includes a substrate 102, a thermal barrier coating 104 deposited on substrate 102, and a reactive layer 106 deposited on thermal barrier coating 104” (paragraph [0019]).  Hongoh teaches that “the reactive layer 106 has predetermined CMAS reaction kinetics activated by a laser, e.g. a scanning laser, as indicated schematically in FIG. 1 by laser 108” (which reads upon “the additive manufacturing machine comprising: a material feed configured to selectively provide a first amount of material on the interface layer; and a forming beam configured to substantially melt the first amount of material, forming a first layer of a first material deposit on the interface layer”, as recited in the instant claim; paragraph [0019]).  Hongoh teaches that “laser scanning activates reactive layer 106 and that a melt pool 113 is formed as laser 108 scans over the surface of gas turbine engine component 100. Melt pool 113 includes at least a portion of reactive layer 106, formed in the 
A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Hongoh is silent regarding a controller; a pretreating machine coupled to the controller, and an additive manufacturing machine coupled to the controller.  
Gibson is similarly concerned with Additive manufacturing (title).  Gibson teaches “the use of automation to manufacture products, thus implying the simplification or removal of manual tasks from the process” (page 6).  Gibson teaches that “computers and microcontrollers are used to control the actuators and to monitor the system variables” (page 6).  Gibson teaches that “AM technology requires precise positioning of equipment in a similar way to a Computer Numerical Controlled (CNC) machining center, or even a high-end photocopy machine or laser printer” (page 18).  Gibson teaches that “the equipment requires controllers that take information from sensors for determining status and actuators for positioning and other output functions, and that computation is generally required in order to determine the control requirements” (page 18).  Gibson teaches that “conducting these control tasks even in real-time does not normally require significant amounts of processing power by today’s standards” (page 18).  Gibson teaches that “dedicated functions like positioning of motors, lenses, etc. would normally 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a controller coupled to the manufacturing components of the system of Hongoh, as taught by Gibson because controllers are a standard part of Additive Manufacturing equipment, and to ensure precise positioning of equipment.  
Regarding claim 2, modified Hongoh teaches the method of claim 1 as stated above.  Regarding limitations recited in claim 2, which are directed to the article worked upon, i.e., a cast iron component, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 3, modified Hongoh teaches the method of claim 3 as stated above.  Hongoh teaches a “laser” (paragraph [0009]).  The laser of Hongoh is capable of removing material from the component and forming an excavation.  
Regarding claims 4-8, modified Hongoh teaches the method of claims 2 and 3 as stated above.  Regarding limitations recited in claims 4-8, which are directed to a 
Regarding claims 13-14, modified Hongoh teaches the method of claim 1 as stated above.  Regarding limitations recited in claims 13-14, which are directed to the article worked upon, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claims 3-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hongoh et al. (US 20160273114 A1), in view of I. Gibson, D.W. Rosen, and B. Stucker, Additive Manufacturing Technologies, DOI 10.1007/978-1-4419-1120-9_1, Springer Science+Business Media, LLC 2010 (Gibson), as applied to claim 2 above, and further in view of Auxier et al. (US 20170038312 A1).
Regarding claim 3, Hongoh teaches the method of claim 2 as stated above.  
Hongoh is silent regarding an excavator configured to selectively remove material from the component, forming an excavation.  
Auxier is similarly concerned with cast iron components (paragraph [0065]).  Auxier teaches that “gas turbine engine hot section components such as blades and vanes are subject to high thermal loads for prolonged time periods” (paragraph [0003]).  Auxier teaches that “such components have implemented various air-cooling arrangements that permit the passage of air to facilitate cooling – in addition, the components are typically provided with various coatings such as thermal barrier coatings to further resist the thermal loads” (paragraph [0003]).  Auxier teaches that “the internal passage architecture may be produced through various processes such as investment cast, die cast, drill, Electron Discharge Machining (“EDM”), milling, welding, additive manufacturing, etc” (paragraph [0004]).  Auxier teaches that “the cooling holes 88, film or effusion, may be formed with, for example, lasers, Electron Discharge Machining (“EDM”), water jet, or other techniques” (paragraph [0038]).  Auxier teaches that “the cooling holes 88 may be approximately 0.014-0.125 inches (0.35-3.2 mm) in diameter” (paragraph [0038]).  Auxier teaches that “correctly positioned holes are drilled into the component 20 through the ORB (step 218), and that one process to form the holes is to laser drill each hole with a laser beam from the exterior of the outer airfoil wall surface 68” (paragraph [0051]).  

Regarding claim 4, modified Hongoh teaches the method of claim 3 as stated above.  Regarding limitations recited in claim 4, which are directed to a manner of operating the system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claims 9-11, Hongoh teaches the method of claim 1 as stated above.  Auxier teaches that “the cooling holes 88 may be approximately 0.014-0.125 inches (0.35-3.2 mm) in diameter” (paragraph [0038]).  Gibson teaches that “the equipment requires controllers that take information from sensors for determining status and actuators for positioning and other output functions, and that computation is generally required in order to determine the control requirements” (page 18).  One of ordinary skill in the art would understand that the drilling equipment in Auxier includes sensors to measure the depth of the holes.  Such sensors would be necessary to ensure precise positioning.  Regarding limitations recited in claims 9-11, which are directed to a manner of operating the system or articles worked upon, it is noted that neither the manner of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/REBECCA JANSSEN/Examiner, Art Unit 1733